                                    Case 3:18-cv-07591-CRB Document 143 Filed 04/03/20 Page 1 of 14




                              1 Douglas R. Young (State Bar No. 73248)
                                dyoung@fbm.com
                              2 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 Richard Van Duzer (State Bar No. 136205)
                                rvanduzer@fbm.com
                              4 Russell E. Taylor (State Bar No. 320375)
                                rtaylor@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                            8 Attorneys for Defendants
                              David A. Sackler, Ilene Sackler Lefcourt,
                            9 Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              D.A. Sackler, Richard S. Sackler, and Theresa
                           10 Sackler, and Richard S. Sackler and Jonathan D.
                              Sackler in Their Alleged Capacities as Trustees of the
                           11 Alleged “Trust for the Benefit of Members of the
                              Raymond Sackler Family,” and Former Attorneys for Beverly Sackler
                           12

                           13                              UNITED STATES DISTRICT COURT

                           14              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                           15
                              THE CITY AND COUNTY OF SAN                     Case No. 18-cv-7591
                           16 FRANCISCO, CALIFORNIA and THE
                              PEOPLE OF THE STATE OF CALIFORNIA,             The Hon. Charles R. Breyer
                           17 acting by and through San Francisco City
                              Attorney DENNIS J. HERRERA,
                           18                                                NOTICE OF EIGHTH AMENDED
                                             Plaintiffs,                     BANKRUPTCY COURT ORDER
                           19                                                ENJOINING THE CONTINUATION OF
                                      vs.                                    THIS PROCEEDING AS TO THE
                           20                                                INDIVIDUAL FORMER DIRECTORS
                              PURDUE PHARMA L.P., RICHARD S.
                           21 SACKLER, JONATHAN D. SACKLER,
                              MORTIMER D.A. SACKLER, KATHIE A.
                           22 SACKLER, ILENE SACKLER LEFCOURT,
                              BEVERLY SACKLER, THERESA
                           23 SACKLER, DAVID A SACKLER, TRUST
                              FOR THE BENEFIT OF MEMBERS OF THE
                           24 RAYMOND SACKLER FAMILY, RHODES
                              PHARMACEUTICALS L.P., CEPHALON,
                           25 INC., TEVA PHARMACEUTICAL
                              INDUSTRIES LTD., TEVA
                           26 PHARMACEUTICALS USA, INC., ENDO
                              INTERNATIONAL PLC, ENDO HEALTH
                           27 SOLUTIONS INC., ENDO
                              PHARMACEUTICALS INC., JANSSEN
                           28 PHARMACEUTICALS, INC., INSYS
   Farella Braun + Martel LLP
                           th      NOTICE OF EIGHTH AMENDED BANKRUPTCY                                    38473\13179756.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COURT ORDER - Case No. 18-cv-7591
                                    Case 3:18-cv-07591-CRB Document 143 Filed 04/03/20 Page 2 of 14




                              1 THERAPEUTICS, INC., MALLINCKRODT,
                                PLC, MALLINCKRODT LLC, ALLERGAN
                              2 PLC f/k/a ACTAVIS PLC, WATSON
                                PHARMACEUTICALS, INC. n/k/a
                              3 ACTAVIS, INC., WATSON
                                LABORATORIES, INC., ACTAVIS LLC,
                              4 ACTAVIS PHARMA, INC. f/k/a/ WATSON
                                PHARMA, INC., AMERISOURCEBERGEN
                              5 CORPORATION, CARDINAL HEALTH,
                                INC. and McKESSON CORPORATION,
                              6
                                             Defendants.
                              7

                              8         On March 30, 2020, the United States Bankruptcy Court for the Southern District of New
                              9 York issued an order extending the preliminary injunction (the “Injunction”), see Eighth

                           10 Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction, In

                           11 re Purdue Pharma L.P., et al., No. 19-23649 (RDD), Adv. Pro. No. 19-08289 (RDD), Dkt. No.

                           12 168 (Bankr. S.D.N.Y. March 30, 2020) (the “Eighth Amended Preliminary Injunction Order”),

                           13 that was referenced in the Notice of Bankruptcy Court Order Enjoining the Continuation of This

                           14 Proceeding filed on March 5, 2020, in this Court. A copy of the Eighth Amended Preliminary

                           15 Injunction Order (without appendices) is attached as Exhibit 1 hereto. The Injunction is in effect

                           16 through and including October 5, 2020. See Ex. 1 at 6.

                           17           By filing this notice, David A. Sackler, Ilene Sackler Lefcourt, Jonathan D. Sackler (in
                           18 both his individual capacity and his capacity as an alleged trustee of the alleged Trust for the
                           19 Benefit of Members of the Raymond Sackler Family, the “Alleged Trust”), Kathe Sackler,

                           20 Mortimer D.A. Sackler, Richard S. Sackler (in both his individual capacity and as an alleged

                           21 trustee of the Alleged Trust), and Theresa Sackler are expressly preserving all of their defenses,

                           22 including but not limited to the lack of personal jurisdiction.

                           23 / / /

                           24 / / /

                           25 / / /

                           26 / / /

                           27 / / /

                           28 / / /
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                   NOTICE OF EIGHTH AMENDED BANKRUPTCY            2
         (415) 954-4400            COURT ORDER - Case No. 18-cv-7591
                                    Case 3:18-cv-07591-CRB Document 143 Filed 04/03/20 Page 3 of 14




                              1 Dated: April 3, 2020                FARELLA BRAUN + MARTEL LLP

                              2
                                                                    By:          /s/ C. Brandon Wisoff
                              3
                                                                          C. Brandon Wisoff
                              4
                                                                    Attorneys for Defendants
                              5                                     David A. Sackler, Ilene Sackler Lefcourt,
                                                                    Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              6                                     D.A. Sackler, Richard S. Sackler, and Theresa
                                                                    Sackler, and Richard S. Sackler and Jonathan D.
                              7                                     Sackler in Their Alleged Capacities as Trustees of the
                                                                    Alleged “Trust for the Benefit of Members of the
                              8                                     Raymond Sackler Family,” and Former Attorneys for
                                                                    Beverly Sackler
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                   NOTICE OF EIGHTH AMENDED BANKRUPTCY     3
         (415) 954-4400            COURT ORDER - Case No. 18-cv-7591
Case 3:18-cv-07591-CRB Document 143 Filed 04/03/20 Page 4 of 14




         Exhibit 1
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                               Document
                                      Entered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                             PageMain
                                                                  5 of Document
                                                                       14
                                  Pg 1 of 26



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                              Chapter 11
PURDUE PHARMA L.P., et al.,                         Case No. 19-23649 (RDD)
              Debtors.1                             (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                    Adv. Pro. No. 19-08289
              Plaintiffs
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
              Defendants.


     EIGHTH AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a) GRANTING
               MOTION FOR A PRELIMINARY INJUNCTION

                                                       18 Motion




                                                       Code

                                            Rules

                                               Defendants
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                               Document
                                      Entered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                             PageMain
                                                                  6 of Document
                                                                       14
                                  Pg 2 of 26




                                     Actions




        Defendants




                               Parties
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                               Document
                                      Entered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                             PageMain
                                                                  7 of Document
                                                                       14
                                  Pg 3 of 26



                                                  Claims




                                                                           11

Hearing                                                     6 Hearing




                                      4 Motion
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                               Document
                                      Entered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                             PageMain
                                                                  8 of Document
                                                                       14
                                  Pg 4 of 26




        18 Hearing




                                        Families
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                               Document
                                      Entered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                             PageMain
                                                                  9 of Document
                                                                       14
                                  Pg 5 of 26
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                              DocumentEntered
                                        143 Filed
                                              03/30/20
                                                  04/03/20
                                                       16:29:49
                                                            Page Main
                                                                 10 ofDocument
                                                                      14
                                  Pg 6 of 26




                                                       Opt-Out Parties

                                                                       Amended Order

      Pursuant To 11 U.S.C. § 105(a) Granting Motion For A Preliminary Injunction




             Date                                                               Notice
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                              DocumentEntered
                                        143 Filed
                                              03/30/20
                                                  04/03/20
                                                       16:29:49
                                                            Page Main
                                                                 11 ofDocument
                                                                      14
                                  Pg 7 of 26




                         re: Purdue Pharma, L.P. et al.

                           Stipulation
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                              DocumentEntered
                                        143 Filed
                                              03/30/20
                                                  04/03/20
                                                       16:29:49
                                                            Page Main
                                                                 12 ofDocument
                                                                      14
                                  Pg 8 of 26




                               Action

                                         Plaintiff



        Documents
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                              DocumentEntered
                                        143 Filed
                                              03/30/20
                                                  04/03/20
                                                       16:29:49
                                                            Page Main
                                                                 13 ofDocument
                                                                      14
                                  Pg 9 of 26
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 168 Filed 03/30/20
                              DocumentEntered
                                         143 Filed
                                              03/30/20
                                                   04/03/20
                                                       16:29:49
                                                            Page Main
                                                                 14 ofDocument
                                                                      14
                                  Pg 10 of 26
